Opinion issued January 13, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01-03-00211-CV




CEDRIC CHRISTOPHER EDISON, Appellant

V.

CITY OF HOUSTON, Appellee




On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 200234579




MEMORANDUM OPINIONAppellant Cedric Christopher Edison has neither established indigence, nor
paid all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless indigent), 20.1 (listing requirements for establishing indigence); see also
Tex. Gov’t Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2004) (listing
fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal, appellant Cedric
Christopher Edison filed an application to proceed in forma pauperis.  Such an
application is untimely and thus, is overruled.  See Tex. R. App. P. 20.1(c). 
          The appeal is dismissed for nonpayment of all required fees.  See Tex. R. App.
P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Keyes.